       Case 4:20-cv-04006-HSG Document 35 Filed 08/04/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 8
 9 JEFFERY R. WERNER,                                Case No. 4:20-cv-04006-HSG
10                       Plaintiff,                  CONSENT JUDGMENT
    v.
11
   PRICEONOMICS, INC.; and DOES 1
12 through 10 inclusive,
13                       Defendants.
14
15
16
                                     CONSENT JUDGMENT
17
              This matter comes before the Court on the joint motion of the parties for
18
     entry of final judgment with respect to all pending claims. The Court being advised
19
     that all claims and other matters in this action have been fully, finally, and
20
     completely resolved and settled subject to the provisions hereof, IT IS HEREBY
21
     STIPULATED AND AGREED by the parties hereto through their respective
22
     counsel as follows:
23
              1. This Court has jurisdiction over the parties to this action and over the
24
     subject matter.
25
              2. Plaintiff Jeffery R. Werner is the owner of all right, title, and interest to the
26
     photograph referred to in this action as the Snuggery Image (attached as Exhibit A)
27
     which is registered under U.S. Copyright Registration Certificate No. VAu 1-119-
28
     467.
                                                1
          T                             CONSENT JUDGMENT

      h
       Case 4:20-cv-04006-HSG Document 35 Filed 08/04/21 Page 2 of 2



 1            3. Defendant Priceonomics, Inc. displayed the Snuggery Image without
 2   authorization in an article on the Priceonomics, Inc. website titled titled “Inside the
 3   World of For-Profit Snuggling” which is attached as Exhibit B.
 4            4. Defendant Priceonomics, Inc. displayed the Snuggery Image without
 5   authorization for approximately 40 months.
 6            5. Pursuant to the estimated license fee provided by the industry standard
 7   software fotoQuote, Werner’s lost license fee for the Snuggery Image would be
 8   $667 per month for a total lost license fee of $26,680.
 9            6. Pursuant to the methodology set forth in the case Werner v. Evolve Media,
10   LLC, 2020 WL 4012784 (C.D. Cal., 2020) the parties agree that a 3x multiplier is
11   appropriate.
12            WHEREFORE, Defendant Priceonomics, Inc. hereby consents to a monetary
13   judgment in favor of Plaintiff Jeffery R. Werner in the amount of $80,040.00 with
14   both parties to bear their own costs and fees.
15   IT IS SO ORDERED.
16
17
18   Date: 8/4/2021                          __________________________
19                                           Hon. Haywood S. Gilliam, Jr.
20                                           United States District Judge
21
22
23
24
25
26
27
28
                                             2
          T                          CONSENT JUDGMENT

      h
